Watson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
AND NOW, this 27th day of June, 1968 it is hereby STIPULATED AND AGREED, by and between counsel for the parties hereto, subject to the approval of the Court, as follows:
1. That the merchandise covered by the appeals for reappraisement listed in the Schedule A, attached hereto and made a part hereof, consists of crude menadione exported from England and entered for consumption after February 27,1958.
2. That the said merchandise is not included in the Final List of articles designated by the Secretary of the Treasury in TD 54521, and, accordingly, is required to be valued in accordance with Section 402(e) of The Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
3. That the said crude menadione was appraised on the basis of the American Selling Price under Section 402(e) of The Tariff Act of 1930, as amended; and that neither party challenges this basis of appraisement.
4. That on or about the respective dates of exportation of the instant merchandise to the United States the price that a manufacturer, producer or owner would have received or was willing to recéive for crude menadione produced in the United States for sale for domestic consumption in the principal market of the United States, in the ordinary course of trade and in the usual wholesale quantities, including the cost of all containers of whatever nature and all other expenses mcidental to placing the merchandise in condition packed ready for delivery, was Fifteen ($15.00) Dollars per kilo net packed.
5. IT IS FURTHER STIPULATED AND AGREED that the Record, heretofore made in this consolidated case be expunged and that said appeals for reappraisement may be deemed submitted for decision on the above Stipulation.
On the agreed facts, I find and hold American selling price, as that value is defined in section 402(e) of the Tariff Act of 1930, as amended *488by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was fifteen ($15) dollars per kilo, net packed.
Judgment will issue accordingly.